Title: From George Washington to John Steward, 2 September 1780
From: Washington, George
To: Steward, John


                        

                            
                            Dear Sir
                            Head Quarters Bergen County 2d Sepr 1780.
                        
                        I was a few days ago favored with yours of the 12th ulto from Baltimore. I am extremely sorry that an event
                            should have taken place, which will in your opinion be likely to disturb the tranquility of your line. You must be sensible
                            that it is a matter of great delicacy with me to interfere in the least degree with the arrangements of any of the States,
                            when they do not clash with the established rules of promotion in the Army. I have however taken the liberty, upon the
                            present occasion, of mentioning this affair to Governor Lee, and have suggested to him my apprehensions that very
                            disagreeable consequences will probably result from the promotion in question.
                        When you return again to the southward be pleased to make my Compliments to the Gentlemen of the line and
                            assure them that as I feel myself interested in every thing which concerns them, I wish them that honor and success which
                            their merit deserves. I am with great Regard Dear Sir Y St
                            
                    